PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
  United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.






Mintz Levin/Fair Isaac
Mintz Levin Cohn Ferris Glovsky and Popeo, P.C.
One Financial Center
Boston, MA 02111 

 In re Application of:
      Scott, ZOLDI et al.
 Serial No.: 14/720,623
 Atty. Docket: 35006-766F01US
 Filed:  May 22, 2015

::::
:
::


DECISION ON PETITION TO WITHDRAW FINALITY
UNDER 37 CFR 1.181



This is a decision in response Applicant’s petition under 37 CFR § 1.181 filed on April 21, 2021 requesting withdrawal of the finality of the office action mailed on February 19, 2021.  

The petition is DISMISSED-AS-MOOT.



Prosecution History

A review of the record shows:

On February 19, 2021, a final Office action was mailed. 
On April 19, 2021, Applicant filed amended claims.
On April 21, 2021, Examiner issued an Advisory Action
On April 21, 2021, the instant Petition requesting withdrawal of finality of the February 19, 2021 Office action was filed.
On May 10, 2021, a Notice of Allowance was mailed.



Discussion and Analysis
A review of the application file indicates that on May 10, 2021 a Notice of Allowance was mailed by the Office. A Notice of Allowance necessarily indicates the withdrawal of finality regardless of the merits of the instant petition. Therefore, Petitioner’s request is hereby DISMISSED-AS-MOOT.
Any inquiry regarding this decision should be directed to Marc Jimenez, Training Quality Assurance Specialist, at (571) 272-4530.


/PETER H CHOI/Acting Director, Technology Center 3600                                                                                                                                                                                                        ___________________  
Peter Choi, Acting Director
Technology Center 3600
(469) 295-9171

/MJ/ 6/17/21